Citation Nr: 0432566	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-23 409	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
septectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service or that sensorineural hearing loss was 
manifested within one year after separation, and any current 
hearing loss is not shown to be related to service or any 
incident of service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that tinnitus was present in 
service or that an organic disease of the nervous system 
characterized by tinnitus was manifested within one year 
after separation, and any current tinnitus is not shown to be 
related to service or any incident of service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current disability which is the result of a septectomy he 
underwent during his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may an organic disease of the nervous system 
(e.g., sensorineural hearing loss) be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may an organic disease of the nervous system (e.g., 
tinnitus) be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2004).

3.  Residuals of a septectomy were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's June 1961 entrance examination shows that his 
nose, sinuses, and ears were normal, with no ear-nose-throat 
(ENT) abnormality.  His hearing was 15/15 on a whispered 
voice/spoken voice test.  The veteran gave no medical history 
of nose or ear trouble.  Upon reenlistment in November 1965, 
the veteran underwent examination.  His sinuses and ears were 
normal.  His nose was noted to be abnormal.  A notation shows 
that his diagnosis was a deviated septum to the right, with 
adequate airway, NCD (not considered disabling).  On 
audiological evaluation in November 1965, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
-10
-5
LEFT
-5
-10
-10
-5
-5

In March 1967, the veteran underwent audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
0
The examination report indicates that the veteran had been a 
crewmember in aviation for one year.  He indicated that he 
wore earplugs and helmets as hearing protection devices for 
170 of the 200 flight hours he experienced.  He also reported 
noise exposure to diesel engines.  When asked whether he had 
done any skin diving, he indicated he had done free diving, 
to 10-15 feet.

In November 1968, the veteran underwent a septectomy for his 
deviated nasal septum.  It was considered an incident of 
service, and not due to the veteran's misconduct.  The report 
indicated that the septectomy was done with good results.  
There were no complications during or following the 
operation.  The veteran was sent to recovery in good 
condition.  Convalescence was uneventful.  The veteran's 
condition was good upon discharge, and he was deemed fit for 
duty in two weeks.

Upon separation from service, in May 1971, the veteran's 
nose, sinuses, and ears were normal.  On the medical history 
form, he specifically denied "ear, nose, or throat 
trouble".  He did indicate a history of sinusitis.  On a 
whispered-voice test, the veteran's hearing was noted as 
15/15; the same result was recorded on the spoken-voice test.  
Upon clinical evaluation of the body systems, no defects or 
diagnoses pertinent to the ears, nose, or sinuses were noted.

In a November 2002 written statement, the veteran indicated 
that he felt his hearing loss and tinnitus were due to his 
duty on a Coast Guard icebreaker in Antarctica, air duty in 
Miami, and cannon fire aboard a ship during his service in 
the Vietnam war.  He said some problems were never recorded, 
since he was aboard the ship and felt he should not make 
entries into his health record.  Instead, he took care of any 
health problems himself.

In January 2003, the veteran underwent VA examination.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
15
40
30
LEFT
N/A
25
20
20
25


Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 in the left ear.

The veteran, who was then 59 years of age, indicated that he 
had undergone significant noise exposure in service.  He 
stated that, while in service, he had a nasal septectomy done 
for a deviated septum.  It was also noted that he may have 
had a fractured nose or fractured nasal septum during 
childhood.  Subsequent to the nasal septal reconstruction, 
the veteran noted that he was able to breathe much better 
through his nose.  However, he complained of recurrent nasal 
obstruction.  He also complained of bilateral tinnitus, which 
was constant if he thought about it.  The duration was at 
least ten years.  He said he was aware of some tinnitus while 
on active duty.

The otologic examination was unremarkable.  Both tympanic 
membranes ad external auditory canals were normal in 
appearance.  Examination of the nose revealed a very straight 
nasal septum.  There was no deviation of the nasal septum.  
The nasal airway was very adequate.  There was mild chronic 
inflammation involving both middle and inferior turbinates.  
There was no mucopus in the nose or nasopharynx.  The mouth 
and oropharynx were clear.  An audiogram revealed a minimal 
bilateral, high frequency, sensorineural hearing loss.  
However, the auditory thresholds were normal through 4,000 
Hertz.  Tympanometry revealed normal type A curves, with 
bilateral absent acoustic reflexes.  Speech reception 
threshold scores and discrimination scores were normal.

The examiner's review of the veteran's claims file was 
negative for hearing loss and tinnitus.  The examiner further 
noted that the examination done at the time of the veteran's 
final separation from service indicated that the auditory 
thresholds were completely normal.  The current diagnoses 
were bilateral minimal high frequency sensorineural hearing 
loss, bilateral; constant tinnitus; and mild chronic 
rhinitis.

The examiner opined that since there was no documentation of 
hearing loss or tinnitus while on active duty, and since the 
hearing test done at the time of separation from service was 
normal, it would appear most likely that the veteran's 
current minimal high frequency sensorineural hearing loss and 
tinnitus have occurred subsequent to separation from service.  
Therefore, it was the examiner's opinion that it is "less 
likely than not" that the veteran's current minimal high 
frequency sensorineural hearing loss and tinnitus are related 
to noise exposure or acoustic trauma that occurred while on 
active duty.

The examiner further stated that, since his current 
examination indicated that there was no deviated nasal septum 
present, there could be no basis for service connection for 
deviated nasal septum.  In conclusion, he found no basis for 
service connection for bilateral hearing loss due to noise 
exposure, tinnitus due to noise exposure, or deviated nasal 
septum.

In his April 2003 notice of disagreement, the veteran stated 
that he believed that VA erroneously relied on his service 
exit examination.  He felt that that record was inadequate 
for rating purposes.  In his opinion, the hearing result of 
15/15 was just a baseline reference and was possibly only 
transferred from his entrance examination.  He asserted that, 
at the time of his discharge, more sophisticated tests were 
available, such as audiometric testing, but the military 
failed to administer this test, as the veteran believed was 
necessary for rating purposes.  He believes that his military 
record clearly shows that he was exposed to loud noise, and 
he avers that, in his post-military career, he has not been 
exposed to loud noise.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an October 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed June 2003 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOC issued by the RO clarified what 
evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2002 SOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  Even if there 
is no record of organic disease of the nervous system (e.g., 
sensorineural hearing loss or tinnitus) in service, its 
incurrence coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Therefore, even though a condition or injury occurred in 
service, that alone is not enough to establish service 
connection; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability").

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).


C.  Service Connection for Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even 
though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)). See also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposure to acoustic 
trauma in service while service on board ships and serving 
around aircraft.  He claims that his hearing loss and 
tinnitus began at this time, but he did not seek treatment 
because he did not want the mark on his service records.  In 
a detailed statement accompanying his substantive appeal in 
August 2003, he indicated that, since he was often the senior 
(or the only) medical corpsman in his unit, he felt it would 
be inappropriate to make personal entries in his own health 
record.  He stated that he has a noticeable hearing deficit 
in the higher frequencies, and uses a hearing aid in noisy 
environments so he can hear high-pitched voices, such as 
female nurses in the emergency room where he has worked as a 
physician assistant.  He described his various assignments in 
the Coast Guard, relating numerous sources of noise exposure 
including diesel electric generators, snow cats, and 
bulldozers in the Arctic, as well as jet and propeller 
aircraft and helicopters.  He also described exposure to 
naval gunfire aboard a fire support ship off the coast of 
Vietnam, and said he had recurrent ringing in his ears which 
would disappear after a period of time.

The veteran thus contends that his bilateral hearing loss is 
directly related to active service.  The medical evidence of 
record shows that, at his pre-induction examination prior to 
entering service, in June 1961, no hearing loss was reported.  
Service medical records dated in 1967 show the veteran was 
screened for possible noise exposure.  However, these records 
state clearly that the veteran had access to, and used, both 
helmets and earplugs as protection during his air duty.  
Furthermore, his hearing was normal at that time.  In May 
1971, when examined for separation, the veteran denied any 
trouble with his ears, and his hearing again was reported as 
normal, with no ear disease or defect reported.

While the Board recognizes the veteran's complaint that his 
separation examination did not include an audiological test 
to determine pure tone thresholds, the Board can only base 
its determination on the evidence of record.  The evidence 
shows that the veteran had hearing that was measured as 15/15 
as to both whispered voice and spoken voice, which is normal 
for VA purposes.  The Board cannot speculate as to what the 
veteran's results might have been if a different test had 
been administered.  Indeed, in March 1967, after nearly six 
of the veteran's ten years in service, his hearing was normal 
on such an audiometric test.

The Board is aware that the veteran is not required to show 
that he met the criteria of 38 C.F.R. § 3.385 at separation, 
if he has a hearing loss otherwise shown to have begun in 
service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  As noted above, however, there is no evidence of any 
treatment for hearing loss in either ear during service.  The 
Board acknowledges, and has no reason to doubt, the veteran's 
assertion that he was exposed to acoustic trauma while 
serving on active duty.  Nevertheless, although the veteran 
avers that he had a hearing problem during and after his 
release from active service, the first post-service medical 
record reflecting hearing loss was his January 2003 VA 
examination, more than thirty years after separation from 
active service.  He asserted in his substantive appeal that 
he has some experience in the ENT field and knows that 
hearing loss and tinnitus are progressive problems.  However, 
the more probative medical evidence is the report of 
examination by a medical doctor in January 2003.

While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss, it does not compel service connection 
either, even though the veteran currently meets its criteria 
(by dint of a single auditory threshold reading of 40 
decibels at the level of 3000 Hertz in one ear, identified 
some three decades after service).  See Ledford v. Derwinski, 
3 Vet. App. at 89.  However, the current medical record is 
totally devoid of any competent and probative medical opinion 
to link any current bilateral hearing loss to service.  In 
fact, in January 2003, the VA examiner, who had reviewed the 
veteran's claims file, rendered an opinion that it is 
unlikely that the veteran's current hearing loss, which the 
examiner characterized as minimal, is related to his military 
service.

The VA examiner's opinion provides a description of the 
veteran's hearing loss, and describes how this medical 
evidence supports his opinion that acoustic trauma, such as 
that the veteran contends he experienced in service, is not 
likely to have caused the veteran's present hearing loss.  
Accordingly, as it has not been shown that the veteran's 
bilateral hearing loss is related to service or any incident 
thereof, service connection for bilateral hearing loss must 
be denied.  The Board emphasizes that the veteran's veracity 
is not in issue here, and his sincerity is clear, but the 
determination in this case is a medical one which must be 
based upon the professional evidence of record, rather than 
lay opinion, no matter how strongly felt.

As the evidence preponderates against the claim for service 
connection for bilateral hearing loss, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

D.  Service Connection for Tinnitus

The veteran also contends that his currently diagnosed 
tinnitus is related to his military service, specifically to 
acoustic exposure while he served in exposure to aircraft and 
other engine noise, and aboard warships.  He indicates that 
his tinnitus began at that time.  However, like his bilateral 
hearing loss, there is no medical evidence of tinnitus until 
January 2003, more than thirty years after separation from 
service.  At the VA examination in 2003, the veteran 
indicated, by way of history, that he was aware of some 
tinnitus while on active duty, which is consistent with his 
recent assertion that he had some ringing in his ears after 
exposure to firing of naval guns and other loud noise in 
service.  However, he dated the duration of his current 
awareness of tinnitus back about ten tears, which would place 
it more than 20 years after separation from service.  
Furthermore, the VA examiner opined that the veteran's 
tinnitus was "less likely than not" related to his active 
service.

The Board notes the veteran's description of acoustic trauma 
in service that he believes caused his tinnitus and, as 
stated above, does not doubt the veteran's sincerity.  
Certainly, the veteran's ten-year Coast Guard career exposed 
him to significant noise, and his awards and decorations 
include the Vietnam Service Medal, which supports his 
described participation in live gunnery during the war.  
However, he has not contended that tinnitus has been present 
ever since service, and the VA examiner's negative opinion is 
the only medical opinion of record to comment about the 
veteran's tinnitus and its possible relation to his military 
service.

As the evidence preponderates against the claim for service 
connection for tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

E.  Service Connection for Residuals of Septectomy

Finally, the veteran claims that he underwent a septectomy 
while in service and should be service connected for the 
residuals thereof.  The Board notes the veteran's documented 
septectomy in November 1968 in service.  We also recognize 
that the veteran's nose and sinuses were normal upon entry 
into service.  However, there is no medical evidence 
associated with the claims file that shows any treatment for 
residuals of the septectomy after his service.  The only 
medical evidence at all is the veteran's January 2003 VA 
examination, in which the examiner opined that he could not 
find any residuals of the veteran's in-service septectomy.

Without any evidence of a current disability that has 
resulted from the veteran's service, in this case his in-
service septectomy, the veteran cannot be service connection 
for this issue.   That a condition or injury occurred in 
service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau, 
Brammer, supra.

The Board recognizes that the veteran believes that he has a 
current disability related to his septectomy.  The veteran's 
sincerity is not in question.  However, while the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the diagnosis of a 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. at 494 (1992).  In the event that 
medical evidence might, in the future, show current disabling 
symptoms referable to the in-service septectomy, the veteran 
should feel free to reopen his claim at that time.

As the evidence preponderates against the claim for service 
connection for the veteran's residuals of a septectomy, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a septectomy is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



